DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election-of-Species
Applicant’s election without traverse of Species B, D, F, I, and K in the reply filed on February 24, 2021 is acknowledged.  As correctly pointed out by applicant in the response of 2/24/2021, all pending claims currently correspond to this election.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second residue remaining in the thin film deposition chamber" in line 7 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second residue remaining in the thin film deposition chamber" in line 9 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second residue remaining in the thin film deposition chamber" in line 10 of claim 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0000546 by Richardson.
With regard to claim 1, Richardson teaches a cleaning method for plasma cleaning a thin film deposition chamber (Abstract; Par. 0014-0018, 0029, 0040-0048).  Richardson’s method comprises simultaneously providing oxygen plasma and fluorine plasma in the chamber to at least partially remove a carbon-containing residue and a silicon-containing residue (Par. 0018, 0044, and 0048).  Richardson’s method comprises providing fluorine plasma without oxygen plasma in the chamber to remove the silicon-containing residue remaining in the chamber (0041-0043 0048).  Richardson 
With regard to claim 2, in method of Richardson, the cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-comprising plasma are sequentially performed (Par. 0042-0045 and 0048), and Richardson teaches repeatedly performing the steps before and after processing multiple wafers (Par. 0040).
With regard to claims 4 and 5, in the method of Richardson, the oxygen-and-fluorine-comprising plasma is generated by simultaneously supplying O2 and NF3 as a mixture into a plasma generating unit (Par. 0042, 0044 and 0045).  
With regard to claim 6, in the method of Richardson, the cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-comprising plasma are performed without any wafer in the chamber (Abstract; Par. 0029 and 0034).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson.
 With regard to claim 3, the teachings of Richardson are discussed above in the anticipation rejection of claim 1.  Richardson teaches that the chamber is used to process wafers (Par.0029 and 0040), and Richardson teaches that the cleaning steps (cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-comprising plasma) are performed when no wafer is in the chamber in order to remove residues from the chamber (Abstract; Par. 0040 and 0042-0045).  Richardson teaches performing the cleanings steps before and after processing a plurality of wafers (Par. 0040).  However, Richardson does not explicitly recite that the step of cleaning with the fluorine-comprising plasma (applicant’s step ii) is repeatedly performed more than once after its first performance.  However, in the art of wafer processing, it is well known to .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 2007/0207275 by Nowak.
With regard to claim 7, the teachings of Richardson are discussed above in the anticipation rejection of claim 1.  Richardson teaches that the chamber is used to process wafers (Par.0029 and 0040), and Richardson teaches that the cleaning steps (cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-comprising plasma) are performed when no wafer is in the chamber in order to remove residues from the chamber (Abstract; Par. 0040 and 0042-0045).  Richardson teaches performing the cleanings steps before and after processing a plurality of wafers (Par. 0040).
Richardson does not teach performing an O2 gas treatment before the step of cleaning with oxygen-and-fluorine-comprising plasma, wherein the O2 gas treatment partially removes the carbon-including residue in the chamber. 
Nowak teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning (Par. 0027-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that an initial O2 plasma cleaning step is performed before the chamber is cleaned with the oxygen-and-fluorine-comprising plasma, wherein the initial O2 plasma functions to remove much of the carbon-comprising residue.  The motivation for performing the modification was provided by Nowak, who teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning.  
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 2009/0117270 by Yamasaki.  
With regard to claims 8 and 9, the teachings of Richardson are discussed above in the anticipation rejection of claim 1.  Richardson teaches that the chamber is used to process wafers (Par.0029 and 0040), and Richardson teaches that the cleaning steps (cleaning steps with the oxygen-and-fluorine-comprising plasma and the fluorine-
Richardson does not teach supplying an inert gas into the chamber in order to remove residue from the chamber.
Yamasaki teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber (Par. 0059-0062 and 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that the chamber is purged with inert argon gas after the oxygen-less, fluorine-comprising plasma cleaning step (corresponding to applicant’s step “ii”) is performed, wherein the argon gas purge functions to remove residue particles from the chamber.  The motivation for performing the modification was provided by Yamasaki, who teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber.  
With regard to claim 10, in the combination of Richardson in view of Yamasaki developed in the rejection of claim 8, the argon purge is performed after the oxygen-less, fluorine-comprising plasma cleaning step (which corresponds to applicant’s “step ii”).
With regard to claim 11, in the combination of Richardson in view of Yamasaki developed in the rejection of claim 8, the argon purge is performed after the oxygen-less, fluorine-comprising plasma cleaning step (which corresponds to applicant’s “step ii”), and thus, the argon purge also occurs after the oxygen-and-fluorine-comprising plasma step, which corresponds to applicant’s “step i”).  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 2007/0207275 by Nowak.
With regard to claim 12, Richardson teaches a cleaning method for plasma cleaning a thin film deposition chamber (Abstract; Par. 0014-0018, 0029, 0040-0048).  Richardson’s method comprises simultaneously providing oxygen plasma and fluorine plasma in the chamber to at least partially remove a carbon-containing residue and a silicon-containing residue (Par. 0018, 0044, and 0048).  Richardson’s method comprises providing fluorine plasma without oxygen plasma in the chamber to remove the silicon-containing residue remaining in the chamber (0041-0043 0048).  Richardson teaches the order of first doing the oxygen-and-fluorine-comprising plasma and then subsequently doing the fluorine-comprising plasma in Par. 0048.  Richardson teaches that the chamber is used to process wafers (Par.0029 and 0040), and Richardson teaches that the cleaning steps (the oxygen-and-fluorine-comprising plasma step and the fluorine-comprising plasma step) are performed when no wafer is in the chamber in order to remove residues from the chamber (Abstract; Par. 0040 and 0042-0045).  Richardson teaches performing the cleanings steps before and after processing a plurality of wafers (Par. 0040).
Richardson does not teach performing an O2 gas treatment before the step of cleaning with oxygen-and-fluorine-comprising plasma, wherein the O2 gas treatment partially removes the carbon-including residue in the chamber. 
Nowak teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning (Par. 0027-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that an initial O2 plasma cleaning step is performed before the chamber is cleaned with the oxygen-and-fluorine-comprising plasma, wherein the initial O2 plasma functions to remove much of the carbon-comprising residue.  The motivation for performing the modification was provided by Nowak, who teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning.  
With regard to claim 13, in the combination of Richardson in view of Nowak developed in the rejection of claim 12, the cleaning recipe involves having the steps of O2 plasma cleaning, oxygen-and-fluorine-comprising plasma cleaning, and fluorine-comprising plasma cleaning sequentially performed.  The combination of Richardson in view of Nowak, as developed thus far, does not teach repeating the cleaning recipe.  However, in the art of wafer processing, it is well known to perform a chamber cleaning 2 plasma cleaning step (corresponding to applicant’s step “i”), the oxygen-and-fluorine-comprising plasma cleaning step (corresponding to applicant’s step “ii”), and the fluorine-comprising plasma cleaning step (corresponding to applicant’s step “iii”) are sequentially and repeatedly performed.  
With regard to claim 14, in the combination of Richardson in view of Nowak developed in the rejection of claim 13, the chamber cleaning recipe is repeated each time a given number of wafers is processed in the chamber, and therefore, the oxygen-and-fluorine-comprising plasma cleaning step (corresponding to applicant’s step “ii”) and the fluorine-comprising plasma cleaning step (corresponding to applicant’s “iii”) are sequentially and repeatedly performed.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 2007/0207275 by Nowak as applied to claim 12 above, and further in view of U.S. 2009/0117270 by Yamasaki.
With regard to claims 15 and 16, the combination of Richardson in view of Nowak does not teach supplying an inert gas into the chamber in order to remove residue from the chamber.
Yamasaki teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber (Par. 0059-0062 and 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak such that the chamber is purged with inert argon gas after the oxygen-less, fluorine-comprising plasma cleaning step (corresponding to applicant’s step “iii”) is performed, wherein the argon gas purge functions to remove residue particles from the chamber.  The motivation for performing the modification was provided by Yamasaki, who teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber.  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0000546 by Richardson in view of U.S. 2007/0207275 by Nowak in view of U.S. 2009/0117270 by Yamasaki.
With regard to claim 17, Richardson teaches a cleaning method for plasma cleaning a thin film deposition chamber (Abstract; Par. 0014-0018, 0029, 0040-0048).  Richardson’s method comprises simultaneously providing oxygen plasma and fluorine plasma in the chamber to at least partially remove a carbon-containing residue and a 
Richardson does not teach performing an O2 gas treatment before the step of cleaning with oxygen-and-fluorine-comprising plasma, wherein the O2 gas treatment partially removes the carbon-including residue in the chamber. 
Nowak teaches that when using plasma cleaning to remove carbon-comprising residue and silicon-comprising residue from a chamber’s interior, an initial O2 plasma cleaning step (without fluorine) can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning (Par. 0027-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson such that an initial O2 plasma cleaning step (without fluorine) is performed before the chamber is cleaned with the oxygen-and-fluorine-comprising plasma, wherein the initial O2 plasma 2 plasma cleaning step can be advantageously used to remove much of the carbon-comprising residue prior to performing a fluorine-comprising plasma cleaning.  
The combination of Richardson in view of Nowak does not teach supplying an inert gas into the chamber in order to remove residue from the chamber.
Yamasaki teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber (Par. 0059-0062 and 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak such that the chamber is purged with inert argon gas after the oxygen-less, fluorine-comprising plasma cleaning step (corresponding to applicant’s step “iii”) is performed, wherein the argon gas purge functions to remove residue particles from the chamber.  The motivation for performing the modification was provided by Yamasaki, who teaches that when using plasma to clean off deposits from chamber walls, such plasma cleaning can advantageously be followed with a step of purging the chamber with inert argon gas in order to remove any generated particles from the chamber.  
With regard to claim 18, in the combination of Richardson in view of Nowak in view of Yamasaki developed in the rejection of claim 17, the cleaning recipe involves 2 plasma cleaning, oxygen-and-fluorine-comprising plasma cleaning, fluorine-comprising plasma cleaning, and argon purging sequentially performed.  The combination of Richardson in view of Nowak in view of Yamasaki, as developed thus far, does not teach repeating the cleaning recipe.  However, in the art of wafer processing, it is well known to perform a chamber cleaning recipe multiple times over the lifetime of the chamber in order to maintain cleanliness of the chamber.  Richardson teaches that “multiple wafers may be processed in between cleaning operations” (Par. 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson in view of Nowak in view of Yamasaki such that the cleaning recipe is performed repeatedly after the first cleaning instance, wherein the cleaning recipe is performed each time after a given number of wafers have been processed.  The motivation for performing the modification would be ensure cleanliness of the chamber across the lifetime of the chamber.  In this combination of Richardson in view of Nowak in view of Yamasaki, the chamber cleaning recipe is repeated each time a given number of wafers is processed in the chamber, and therefore, the O2 plasma cleaning step (corresponding to applicant’s step “i”), the oxygen-and-fluorine-comprising plasma cleaning step (corresponding to applicant’s step “ii”), the fluorine-comprising plasma cleaning step (corresponding to applicant’s step “iii”), and the argon purging step (corresponding to applicant’s step “iv”) are sequentially and repeatedly performed.  
With regard to claim 19, in the combination of Richardson in view of Nowak in view of Yamasaki developed in the rejection of claim 18, the chamber cleaning recipe is repeated each time a given number of wafers is processed in the chamber, and 
With regard to claim 20, in the combination of Richardson in view of Nowak in view of Yamasaki developed in the rejection of claim 18, the chamber cleaning recipe is repeated each time a given number of wafers is processed in the chamber, and therefore, the fluorine-comprising plasma cleaning step (corresponding to applicant’s step “iii”) and the argon purging step (corresponding to applicant’s step “iv”) are sequentially and repeatedly performed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 27, 2021

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714